Opinion issued July 31, 2008
     













In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00478-CV




IN RE LINDA HERNANDEZ, JOSE HERNANDEZ, JAVIER VASQUEZ,
CLAUDIA GIL, RAUL VASQUEZ AND VIRGINIA VASQUEZ, Relators




Original Proceeding On Petition For Writ Of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relators, Linda Hernandez, Jose Hernandez,
Javier Vasquez, Claudia Gil, Raul Vasquez, and Virginia Vasquez challenge the trial
court’s two June 11, 2008 orders denying a motion to dismiss a declaratory judgment
and ordering that $15,275.00 be placed in the court registry. 
We deny the petition for writ of mandamus.
          
Per Curiam
 
Panel consists of Justices Nuchia, Alcala, and Hanks.